Name: Commission Regulation (EC) NoÃ 150/2009 of 20Ã February 2009 amending Regulation (EC) NoÃ 619/2008 opening a standing invitation to tender for export refunds concerning certain milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 21.2.2009 EN Official Journal of the European Union L 50/19 COMMISSION REGULATION (EC) No 150/2009 of 20 February 2009 amending Regulation (EC) No 619/2008 opening a standing invitation to tender for export refunds concerning certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 161(3), Article 164(2)(b) and Article 170 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 619/2008 (2) lays down rules for the tender procedure concerning export refunds for natural butter in blocks falling under the code ex ex 0405 10 19 9700, butter oil in containers falling under the code ex ex 0405 90 10 9000 and skimmed milk powder falling under code ex ex 0402 10 19 9000. (2) A standing invitation to tender is opened in order to determine the export refund on those milk products. In accordance with Article 4(2) of Regulation (EC) No 619/2008 each tendering period shall take place once a month. In order to respond better to the deterioration of the dairy market, tender procedures for determining the export refunds should be organised twice a month. (3) Regulation (EC) No 619/2008 should therefore be amended accordingly. (4) Due to the urgent need to provide for an effective market support measure, this Regulation should enter into force on the day following its publication. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 4(2) of Regulation (EC) No 619/2008 is amended as follows: 1. In the first subparagraph, the introductory words are replaced by the following: Each tendering period shall begin at 13.00 (Brussels time) on the Tuesday preceding the closing date as referred to in the third subparagraph, with the following exceptions: 2. In the third subparagraph, the introductory words are replaced by the following: Each tendering period shall end at 13.00 (Brussels time) on the first and third Tuesday of the month with the following exceptions: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 168, 28.6.2008. p. 20.